

EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of August 16, 2007, by
and between Burlington Coat Factory Warehouse Corporation, a Delaware
corporation (the “Company”), and Todd Weyhrich (“Executive”).
 
WHEREAS, the Company desires to employ Executive during the Employment Period,
and Executive is willing to accept employment with the Company, on the terms and
conditions set forth herein; and
 
WHEREAS, the agreements of Executive in Sections 5, 6 and 7 are a material
inducement to enter into this Agreement.
 
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.  Definitions.  In this Agreement:
 
“Base Salary” has the meaning given to that term in Section 3(a).
 
“Board” means the Board of Directors of the Company.
 
“Cause” means Executive (i) is convicted of a felony or other crime involving
dishonesty towards the Company or any of its Subsidiaries or material misuse of
property of the Company or any of its Subsidiaries; (ii) engages in willful
misconduct or fraud with respect to the Company or any of its Subsidiaries or
any of their customers or suppliers or an intentional act of dishonesty or
disloyalty in the course of Executive’s employment; (iii) refuses to perform
Executive’s material obligations under this Agreement (except in connection with
a Disability) as reasonably directed by the Board or the Company’s chief
executive officer, which failure is not cured within 15 days after written
notice thereof to Executive; (iv) misappropriates one or more of the Company’s
or any of its Subsidiaries material assets or business opportunities; or (v)
breaches Sections 5, 6 or 7 hereof which breach, if capable of being cured, is
not cured within 10 days of written notice thereof has been delivered to
Executive.  The Company may allow Executive an extension of time to cure a
breach if the Board, in its sole discretion, determines that such extension is
appropriate under the circumstances.
 
“Company” has the meaning set forth in the preamble above; together with its
Subsidiaries and affiliates and includes all predecessor entities.
 
“Confidential Information” has the meaning given to that term in Section 5(a).
 
“Court” has the meaning given to that term in Section 7(b).
 
“Disability” means Executive’s inability to perform the essential duties,
responsibilities and functions of Executive’s position with the Company and its
Subsidiaries for a continuous period of 180 days as a result of any mental or
physical disability or incapacity, as determined under the definition of
disability in the Company’s long-term disability plan so as to qualify Executive
for benefits under the terms of that plan or as determined by an independent
physician to the extent no such plan is then in effect.  Executive shall
cooperate in all respects with the Company if a question arises as to whether
Executive has become disabled (including, without limitation, submitting to an
examination by a medical doctor or other health care specialists selected by the
Company and authorizing such medical doctor or such other health care specialist
to discuss Executive’s condition with the Company).
 
“Employment Period” means the period commencing on August 21, 2007 (the
“Commencement Date”) and ending on the Expiration Date or such earlier date as
contemplated in the proviso to Section 4(a).
 
“Expiration Date” means the first anniversary of the Commencement Date;
provided, that if a written notice is not given by the Company at least ninety
(90) days prior to such anniversary (or any subsequent
 


--------------------------------------------------------------------------------



anniversary if this Agreement is extended) stating that such party is electing
not to extend the Employment Period, then the Expiration Date will automatically
be extended to the next anniversary of the date hereof.
 
“Expiration Year” means the calendar year in which the Employment Period
expires.
 
“Good Reason” means the occurrence of any of the following events without the
written consent of Executive: (i) a material diminution of Executive’s duties or
the assignment to Executive of duties that are inconsistent in any substantial
respect with the position, authority or responsibilities associated with
Executive’s position as set forth pursuant to Section 2(b), other than any such
authorities, duties or responsibilities assigned at any time which are by their
nature, or which are identified at the time of assignment, as being temporary or
short-term; (ii) the Company’s requiring Executive to be based at a location
which is fifty (50) or more miles from Executive’s principal office location on
the Commencement Date; or (iii) a material breach by the Company of its
obligations pursuant to this Agreement (including, without limitation, its
obligations pursuant to Section 3) (which such breach goes uncured after notice
and a reasonable opportunity to cure) ; provided, however, no condition
enumerated in the preceding shall be deemed to be “Good Reason” unless within
thirty (30) days of the initial existence of such condition, Executive shall
have given the Company written notice thereof specifically describing the
condition giving rise to “Good Reason” and allowing the Company a period of at
least thirty (30) days from the date of receipt of the notice to remedy such
condition.  Notwithstanding the foregoing, in no event will a condition give
rise to “Good Reason” hereunder unless within ten (10) days after the expiration
of the period provided in the Executive’s notice for the Company to remedy said
condition but in no event later than one hundred and twenty (120) days initial
existence of said condition, Executive shall have actually terminated his
employment with the Company by giving written notice of resignation for failure
of the Company to remedy such condition..
 
“Termination Year” means the calendar year in which the Employment Period is
terminated.
 
“Subsidiaries” means any corporation or other entity of which the securities or
other ownership interests having the voting power to elect a majority of the
board of directors or other governing body are, at the time of determination,
owned by the Company, directly or through one of more Subsidiaries.
 
“Work Product” has the meaning given to that term in Section 6.
 
2.  Employment, Position and Duties.
 
(a)  The Company shall employ Executive and Executive hereby accepts employment
with the Company, upon the terms and conditions set forth in this Agreement for
the Employment Period.
 
(b)  During the Employment Period, Executive shall serve as the Senior Vice
President and Chief Accounting Officer of the Company and shall perform the
normal duties, responsibilities and functions of an executive officer of a
company of a similar size and type and shall have such power and authority as
shall reasonably be required to enable Executive to perform Executive’s duties
hereunder, subject to the power and authority of the Board to expand or limit
such duties, responsibilities, functions, power and authority and to overrule
actions of officers of the Company in a manner consistent with the traditional
responsibilities of such office.  If Executive is then employed under this
Agreement, the Company shall appoint Executive its Chief Financial Officer, with
responsibilities inclusive of the Company’s finance functions and such other
functions that may be determined by the Board of Directors of the Company,
within fifteen months after the Commencement Date; provided, however, that if
the Company does not appoint Executive as its Chief Financial Officer within
fifteen months after the Commencement Date, Executive’s sole remedy shall be to
give notice of default to the Company and, if the Company shall fail to cure
such default, to terminate this Agreement for Good Reason within the time
periods provided for the exercise of such remedy under the definition of Good
Reason provided above, failing which Executive shall be deemed to have
irrevocably waived such obligation of the Company.
 
(c)  During the Employment Period, Executive shall (i) render such
administrative, financial and other executive and managerial services to the
Company and its Subsidiaries which are consistent with Executive’s position as
the Board may from time to time direct, (ii) report to the Board or the
Company’s chief
 

2

--------------------------------------------------------------------------------



executive officer and shall devote Executive’s best efforts and Executive’s full
business time and attention (except for permitted vacation periods and
reasonable periods of illness or other incapacity) to the business and affairs
of the Company and its Subsidiaries and (iii) submit to the Board all business,
commercial and investment opportunities presented to Executive or of which
Executive becomes aware which relate to the business of the Company and its
Subsidiaries, and unless approved by the Board in writing, Executive shall not
pursue, directly or indirectly, any such opportunities on Executive’s own
behalf.  Executive shall perform Executive’s duties, responsibilities and
functions to the Company and its Subsidiaries hereunder to the best of
Executive’s abilities in a diligent, trustworthy and professional manner.
 
3.  Compensation and Benefits.
 
(a)  During the Employment Period, Executive’s base salary shall be a minimum of
Three Hundred Fifty Thousand Dollars ($350,000.00) per annum (as increased or
decreased in accordance with this Agreement from time to time, the “Base
Salary”), which salary shall be payable by the Company in regular installments
in accordance with the Company’s general payroll practices (in effect from time
to time).  Executive’s Base Salary will be subject to annual review and increase
or decrease (but not below the Base Salary in effect on the date of this
Agreement) by the Board during the Employment Period.
 
(b)  Executive shall be entitled to participate in the Company’s Senior
Management Bonus Plan approved by the Board or a committee thereof, as in effect
from time to time.  Notwithstanding the preceding, provided Executive remains
continuously in the employment of the Corporation, on the first anniversary of
the Commencement Date, Executive will be entitled to receive a bonus equal to
the greater of (i) the amount payable to Executive under the Company’s Senior
Management Bonus Plan for the fiscal year in which the Commencement date occurs
or (ii) One Hundred Forty Thousand Dollars ($140,000.00).  Such bonus shall be
in lieu of direct participation in the Senior Management Bonus Plan for the
first year of employment and, except as otherwise provided in Section 4(b)(i)(3)
below, will be earned by the Executive on the first anniversary of the
Commencement Date and payable to Executive within fifteen (15) days after the
first anniversary of the Commencement Date.  Thereafter, Executive will
participate in the Senior Management Bonus Plan to the same extent as other
members of senior management at a comparable level of the Corporation.
 
(c)  The Board, or a committee or appointee thereof, during the term of this
Agreement, shall review annually, or at more frequent intervals which the Board
determines is appropriate, Executive’s compensation and may award Executive
compensation as the Board deems appropriate in its sole discretion; provided,
however, that Executive’s base salary shall not be reduced pursuant to any such
review or otherwise.
 
(d)  Executive shall be entitled to twenty days of paid vacation each calendar
year in accordance with the Company’s policies, which if not taken in any year
may not be carried forward to any subsequent calendar year and no compensation
shall be payable in lieu thereof.  Such vacation will accrue as of January 1 of
each year, except that during the remainder of the 2007 calendar year, Executive
shall accrue twenty days of paid vacation pro rated for the number of full
calendar months remaining in the calendar year in which the Employment Period
commences.
 
(e)  During the Employment Period, the Company shall reimburse Executive for all
reasonable business expenses incurred by Executive in the course of performing
Executive’s duties, responsibilities and functions under this Agreement which
are consistent with the Company’s policies in effect from time to time with
respect to travel, entertainment and other business expenses, subject to the
Company’s requirements with respect to reporting and documentation of such
expenses.
 
(f)  Executive shall be entitled to participate, on the same basis as other
executives of comparable level in the Company, in any compensation, bonus,
incentive, award, deferred compensation, pension, retirement, stock award, stock
option or other benefit, plan or arrangement of the Company (including, without
limitation, any plan sponsored by the entity owning or controlling the Company,
or any affiliate of such entity) now existing or hereafter adopted, all upon
terms at least as favorable as those enjoyed by other salaried employees of
comparable level of the Company; provided, however, the Company may restrict or
exclude Executive’s participation in any such plan, or the benefits thereunder,
on such terms and conditions as the Company
 

3

--------------------------------------------------------------------------------



shall in its sole discretion determine, if at any time Executive shall be
working fewer than five days a week or on other part-time basis during regular
business days.  Executive also shall be entitled to hospital, health,
disability, medical and life insurance, and any other benefits enjoyed, from
time to time, by other salaried employees of the Company of comparable level,
all upon terms as favorable as those enjoyed by other salaried employees of
comparable level of the Company.  Notwithstanding anything in this Section 3(f)
to the contrary, if the Company adopts any change in the benefits provided for
other salaried employees of the Company of comparable level, and such policy is
uniformly applied to all such employees of the Company (and any successor or
acquirer of the Company, if any), then no such change shall be deemed a breach
by the Company of this Section 3(f).
 
(g)  Executive will be indemnified and defended for acts performed (or omissions
made) in Executive’s capacity as an officer or director of the Company to the
fullest extent specified in the Company’s certificate of incorporation and
bylaws and as permitted under Delaware law.
 
(h)  For the period from the Commencement Date to the earlier of (x) twelve (12)
months after the Commencement Date and (y) the time Executive sells his current
residence in Atlanta, Georgia (the “Current Home”) and relocates to a
non-temporary residence within reasonable commuting distance from the Company’s
principal offices in Burlington, New Jersey (the “New Home”), the Company will
reimburse to the Executive,  reasonable housing accommodations for Executive and
his family (not to exceed $3,000.00 per month).  Executive acknowledges that he
will be solely responsible for the excess of the amount of Executive’s actual
cost of housing accommodations over $3,000.00 per month.  In addition, upon
presentation by Executive to the Company of such written documentation as the
Company may reasonably request, the Company will reimburse Executive for, the
reasonable costs approved by the Company and incurred by Executive in relocating
his personal residence from the Current Home to the New Home, including: (A) the
costs of moving his motor vehicles and personal and household items (inclusive
of temporary storage for a period not to exceed twelve (12) months) from the
Current Home to temporary accommodations within New Jersey and from such
temporary accommodations to the New Home (it being understood that temporary
storage beyond twelve (12) months from the Commencement Date shall be at
Executive’s sole expense); (B) real estate brokerage commissions incurred in
selling the Current Home (not to exceed six (6) percent of the selling price of
the Current Home); (C) the amount (but not more than Seventy-five Thousand
Dollars ($75,000.00)) by which the selling price of the Current Home is less
than and the purchase price thereof (the “Home Loss Protection Amount”); (D) the
costs of roundtrip airfare (x) as reasonably required for Executive to return to
attend to the sale of his Current Home and arrange for the transportation of
motor vehicles and personal and household items to New Jersey during the twelve
month period following the Commencement Date and (y) up to four times for
Executive’s spouse and daughter to travel between Atlanta, Georgia and New
Jersey in connection with house hunting and relocation (it being agreed that all
such air travel shall be by economy class and must be arranged through the
Company’s travel office) and (E) all other reasonable and customary closing
costs (such as attorneys fees) and relocation expenses, in each case approved by
the Company’s Chief Executive Officer.  Executive may seek reimbursement for
items under this subsection (h) on one or more occasions, but no more than four
(4) times.  Notwithstanding the preceding, except as otherwise provided pursuant
to Section 4(b)(i)(6) below in the case of termination of Executive’s employment
by the Company without Cause or by the Executive for Good Reason or on the
Expiration Date, Executive shall not be entitled to reimbursement under this
Section 3(h) unless Executive has remained in the employ of the Company
continuously from the Commencement Date until the first anniversary of the
Commencement Date.  In addition, the Company shall reimburse Executive for any
applicable federal and state income taxes paid by Executive resulting from the
inclusion in his taxable income of any of the amounts paid, or reimbursed to
him, by the Company under this Section 3(h).  Such tax reimbursement shall be
paid at the same time that Executive files his federal and state income tax
returns for the year in which reimbursed amounts are included in Executive’s
taxable income and will be based on the highest marginal state and federal
income tax rates for such year.  Executive agrees to provide to the Company
documentation showing that the reimbursed amounts are taxable at such rates for
the year in question.  The obligation of the Company to provide reimbursement
for Executive’s federal tax liability will be adjusted to take into account the
federal tax benefit, if any, of state income taxes applicable to the inclusion
in taxable income of the amount of such amounts paid or reimbursed, regardless
of the year in which such federal tax benefit is realized by
Executive.  Notwithstanding the foregoing, the Company’s obligation for
reimbursement of applicable federal and state income taxes shall not extend to
any taxes imposed on the tax reimbursement provided pursuant to the
foregoing.  Notwithstanding anything herein to the contrary, in the event
Executive’s employment with the Company is terminated either voluntarily by
Executive (other than for Good Reason) or for Cause by the Company within
eighteen (18) months after the Commencement Date, Executive shall, upon receipt
of supporting documentation from the Company, immediately
 

4

--------------------------------------------------------------------------------



repay to the Company all amounts paid on Executive’s behalf by the Company or
reimbursed to Executive by the Company pursuant to this Section 3(h), exclusive
of the costs of air travel paid for or reimbursed by the Company pursuant to
clause (D) of this Section 3(h).
 
(i)  For the period from the Commencement Date to the time Executive shall
become eligible for participation in the Company’s health and medical plans, the
Company shall reimburse Executive for the excess of the costs paid by Executive
to his former employer for the purchase of continuation of health benefits under
the Consolidated Omnibus Budget Reconciliation Act as administered by such
company over the Executive’s current contributions to such plans.
 
4.  Termination and Payment Terms.
 
(a)  The Employment Period shall end on the Expiration Date; provided, that (i)
the Employment Period shall terminate prior to such date immediately upon
Executive’s resignation, death or Disability and (ii) the Employment Period may
be terminated by resolution of the Board, with or without Cause at any time
prior to such date.  Except as otherwise provided herein, any termination of the
Employment Period by the Company shall be effective as specified in a written
notice from the Company to Executive.
 
(b)  If the Employment Period is terminated prior to the Expiration Date:
 
(i)  (A) by resolution of the Board (other than for Cause) or by Executive
resigning for Good Reason or (B) if the Employment Period expires on the
Expiration Date, Executive shall be entitled to receive (1) all previously
earned and accrued but unpaid Base Salary and vacation and unpaid business
expenses up to the date of such termination or the Expiration Date, as
applicable, (2) any bonus (if any) earned by Executive for the fiscal year prior
to the Termination Year or the Expiration Year, as applicable, but then unpaid,
(3) the pro rata portion of Executive’s target bonus or minimum guaranteed bonus
(pursuant to Section 3(b) hereof) during the Termination Year or the Expiration
Year, as applicable, to the extent targets (with regard only to non-guaranteed
bonuses) thereunder are achieved for such year, after such termination or
expiration, pro rated based on the number of days of the Termination Year or the
Expiration Year, as applicable, prior to the date of termination or the
Expiration Date, as applicable, which payment shall be made when the bonus
payments for such Termination Year or the Expiration Year, as applicable, are
otherwise due; (4) severance pay in the full amount of Base Salary at the time
of termination or expiration from the date of termination or the Expiration
Date, as applicable, through the period ending on the first anniversary of the
date of termination or the Expiration Date, as applicable; (5) full continuation
of Executive’s hospital, health, disability, medical and life insurance benefits
during the one year severance period (to the extent any of those benefits cannot
be provided by Company during the one year severance period, the Company will
provide Executive with a sum of money calculated to permit Executive to obtain
the same benefits individually, grossed up for tax purposes so that Executive
remains whole) and (6) to the extent previously accrued but remaining unpaid,
any amount owing to Executive pursuant to Section 3(h) above, including, without
limitation, the Home Loss Protection Amount (which amount will be paid when the
Current Home is sold even if after the Expiration Date).
 
(ii)  for any other reason, including as a result of Executive’s death,
Disability, voluntary resignation for other than Good Reason or by resolution of
the Board for Cause, Executive’s sole entitlement shall be to receive all
previously earned and accrued but unpaid Base Salary, vacation and unpaid
business expenses up to the date of such termination or expiration and Executive
shall not be entitled to any further Base Salary, bonus payments or benefits for
that year or any future year, except as required by law, or to any other
severance compensation of any kind.
 
(c)  Executive agrees that:  (i) Executive shall be entitled to the payments and
services provided for in Sections 4(b)(i)(3), 4(b)(i)(4), and 4(b)(i)(5), if
any, if and only if Executive has executed and delivered the Release attached as
Exhibit A and seven (7) days have elapsed since such execution without any
revocation thereof by Executive and Executive has not breached as of the date of
termination of the Employment Period the provisions of Sections 5, 6 and 7
hereof and does not breach such sections or such covenants at any time during
the period for which such payments or services are to be made; and (ii) the
Company’s obligation to make such payments and services will terminate upon the
occurrence of any such breach during such period.
 
5

--------------------------------------------------------------------------------


(d)  Except as stated above, any payments pursuant to Section 4(b) shall be paid
by the Company in regular installments in accordance with the Company’s general
payroll practices, and following such payments the Company shall have no further
obligation to Executive pursuant to this Section 4 except as provided by
law.  All amounts payable to Executive as compensation hereunder shall be
subject to all customary withholding, payroll and other taxes.  The Company
shall be entitled to deduct or withhold from any amounts payable to Executive
any federal, state, local or foreign withholding taxes, excise tax, or
employment taxes imposed with respect to Executive’s compensation or other
payments or Executive’s ownership interest in the Company (including, without
limitation, wages, bonuses, dividends, the receipt or exercise of equity options
and/or the receipt or vesting of restricted equity).
 
(e)  Executive hereby agrees that except as expressly provided herein, no
severance compensation of any kind, nature or amount shall be payable to
Executive and except as expressly provided herein, Executive hereby irrevocably
waives any claim for severance compensation.
 
(f)  Except as provided in Sections 4(b)(i) and 4(b)(ii) above, all of
Executive’s rights pursuant to Sections  3(c), 3(d), 3(e), 3(f),3(h) and 3(i)
shall cease upon the termination of the Employment Period.
 
(g)           Notwithstanding anything herein to the contrary, if, at the time
any payment is payable to Executive pursuant to the provisions of Section
4(b)(i) above as a result of Executive’s “separation from service” (within the
meaning of Section 409A of the Internal revenue Code of 1986, as amended (the
“Code”) and the regulations promulgated thereunder, the Company or any company
in the affiliate group in which the Company’s financial statements are
consolidated in accordance with generally accepted accounting principles has a
class of equity securities traded on an established domestic or foreign
securities market or otherwise including, without limitation, trading on an
American exchange only as American Depositary receipts (“ADR’S”) and Executive
is designated a “specified person” (as such term is defined in Section 409A of
the Code and the regulations promulgated thereunder) on a list prepared by the
Company periodically pursuant to Section 409A of the Code and the regulations
promulgated thereunder, then during the six month period from and after the date
of Executive’s “separation from service” the amount payable to Executive
pursuant to the provisions of Section 4(b)(i) of the Employment Agreement shall
not exceed the lesser of (x) two times Executive’s annual base compensation or
(y) two times the amount determined pursuant to Section 401(a)(17) of the Code,
and any excess amount which accrues to Executive during such period shall be
withheld during such period and paid to Executive in a lump sum upon the
expiration of six months after the date of “separation from service” (or , if
earlier than the end of such six month period, upon Executive’s death).  Any
further amounts payable to Executive pursuant to Section 4(b) (i) thereafter
accruing shall be paid on their scheduled payment dates.


 
5.  Confidential Information.
 
(a)  Executive acknowledges and agrees that the information, observations and
data (including trade secrets) obtained by Executive while employed by the
Company and its Subsidiaries concerning the business or affairs of the Company
and its Subsidiaries are the confidential information (“Confidential
Information”), and the property, of the Company and/or its
Subsidiaries.  Without limiting the foregoing, the term “Confidential
Information” shall be interpreted as broadly as possible to include all
observations, data and other information of any sort that are (i) related to any
past, current or potential business of the Company or any of its Subsidiaries or
any of their respective predecessors, and any other business related to any of
the foregoing, and (ii) not generally known to and available for use by those
within the line of business or industry of the Company or by the public (except
to the extent such information has become generally known to and available for
use by the public as a direct or indirect result of Executive’s acts or
omissions) including all (A) Work Product (as defined below); (B) information
concerning development, acquisition or investment opportunities in or reasonably
related to the business or industry of the Company or any of its Subsidiaries of
which Executive is aware or becomes aware during the term of his employment; (C)
information identifying or otherwise concerning any current, former or
prospective suppliers, distributors, contractors, agents or customers of the
Company or any of its Subsidiaries; (D) development, transition, integration and
transformation plans, methodologies, processes and methods of doing business;
(E) strategic, marketing, promotional and financial information (including all
financial statements), business and expansion plans, including plans and
information regarding planned, projected and/or potential sales, pricing,
 

6

--------------------------------------------------------------------------------



discount and cost information; (F) information identifying or otherwise
concerning employees, independent contractors and consultants; (G) information
on new and existing programs and services, prices, terms, and related
information; (H) the terms of this Agreement; (I) all information marked, or
otherwise designated, as confidential by the Company or any of its Subsidiaries
or which Executive should reasonably know is confidential or proprietary
information of the Company or any of its Subsidiaries; (J) all information or
materials similar or related to any of the foregoing, in whatever form or
medium, whether now existing or arising hereafter (and regardless of whether
merely stored in the mind of Executive or employees or consultants of the
Company or any of its Subsidiaries, or embodied in a tangible form or medium);
and (K) all tangible embodiments of any of the foregoing.
 
(b)  Therefore, Executive agrees that, except as required by law or court order,
including, without limitation, depositions, interrogatories, court testimony,
and the like (and in such case provided that Executive must give the Company
and/or its Subsidiaries, as applicable, prompt written notice of any such legal
requirement, disclose no more information than is so required and seek, at the
Company’s sole cost and expense, confidential treatment where available and
cooperate fully with all efforts by the Company and/or its Subsidiaries to
obtain a protective order or similar confidentiality treatment for such
information), Executive shall not disclose to any unauthorized person or entity
or use for Executive’s own purposes any Confidential Information without the
prior written consent of the Board, unless and to the extent that the
Confidential Information becomes generally known to and available for use by the
public other than as a direct or indirect result of Executive’s acts or
omissions.  Executive shall deliver to the Company at the termination or
expiration of the Employment Period, or at any other time the Company may
request, all memoranda, notes, plans, records, reports, computer tapes,
printouts and software and other documents and data (and copies thereof)
embodying or relating to the Confidential Information (including any Work
Product (as defined below)) or the business of the Company and its Subsidiaries
which Executive may then possess or have under Executive’s control and if, at
any time thereafter, any such materials are brought to Executive’s attention or
Executive discovers them in his possession or control, Executive shall deliver
such materials to the Company immediately upon such notice or discovery.
 
6.  Intellectual Property, Inventions and Patents.  Executive acknowledges and
agrees that all discoveries, concepts, ideas, inventions, innovations,
improvements, developments, methods, specifications, designs, analyses,
drawings, reports, patents and patent applications, processes, programs,
systems, software, firmware, materials, plans, sketches, models, know-how,
devices, developments, data, databases, technology, trade secrets, works of
authorship, copyrightable works and mask works (whether or not including any
confidential information) and all registrations or applications related thereto,
all other intellectual property or proprietary information and all similar or
related information (whether or not patentable or copyrightable and whether or
not reduced to tangible form or practice) which relate to the Company’s or any
of its Subsidiaries’ actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by Executive (whether alone or jointly with others) while employed by the
Company or its predecessors and its Subsidiaries (“Work Product”) shall be
deemed to be “work made for hire” (as defined in the Copyright Act, 17 U.S.C.A.
§101 et seq., as amended) and owned exclusively by the Company.  To the extent
that any Work Product is not deemed to be “work made for hire” under applicable
law, and all right, title and interest in and to such Work Product have not
automatically vested in the Company, Executive hereby (A) irrevocably assigns,
transfers and conveys, and shall assign transfer and convey, to the full extent
permitted by applicable law, all right, title and interest in and to the Work
Product on a worldwide basis to the Company (or such other person or entity as
the Company shall designate), without further consideration, and (B) waives all
moral rights in or to all Work Product, and to the extent such rights may not be
waived, agrees not to assert such rights against the Company or its respective
licensees, successors or assigns.  Executive shall, at the Company’s expense,
execute all documents and perform all actions reasonably requested by the Board
(whether during or after the Employment Period) to establish, confirm, evidence,
effectuate, maintain, protect, enforce, perfect, record, patent or register any
of the Company’s rights hereunder (including, without limitation, assignments,
consents, powers of attorney and other instruments).
 
7.  Non-Compete, Non-Solicitation.
 
(a)  In further consideration of the compensation to be paid to Executive
hereunder, Executive acknowledges and agrees that during the course of
Executive’s employment with the Company and its Subsidiaries Executive shall
become familiar with the Company’s trade secrets and with other Confidential
Information and that Executive’s services have been and shall be of special,
unique and extraordinary value to the Company and its Subsidiaries, and
therefore, Executive agrees that, during his or her employment with the Company
 

7

--------------------------------------------------------------------------------



and for a period of one year thereafter (the “Non-Compete Period”; provided,
that if Executive’s employment is terminated by the Company with Cause, the
Non-Compete Period shall terminate on the date of such termination), Executive
shall not directly or indirectly (whether as an owner, partner, shareholder,
agent, officer, director, employee, independent contractor, consultant or
otherwise) own any interest in, operate, invest in, manage, control, participate
in, consult with, render services for (alone or in association with any person
or entity), in any manner engage in any business activity on behalf of a
Competing Business within any geographical area in which the Company or its
Subsidiaries operates or plan to operate.  Nothing herein shall prohibit
Executive from being a passive owner of not more than 2% of the outstanding
stock of any class of a corporation which is publicly traded, so long as
Executive has no active participation in the business of such corporation.  For
purposes of this paragraph, “Competing Business” means each of the following
entities, together with their respective subsidiaries and affiliates:  TJ Maxx,
Marshalls, Ross Stores, Stein Mart, Century 21, Forman Mills, Schottenstein
Stores and Daffy Dan’s.
 
(b)  During the Non-Compete Period, Executive shall not, directly or indirectly,
and shall ensure that any person or entity controlled by Executive does not, (i)
induce or attempt to induce any employee of the Company or any Subsidiary to
leave the employ of the Company or such Subsidiary, or in any way interfere with
the relationship between the Company or any Subsidiary and any employee thereof,
(ii) hire, directly or through another person, any person (whether or not
solicited) who was an executive of the Company or any Subsidiary at any time
within the one year period before Executive’s termination from employment, (iii)
induce or attempt to induce any customer, supplier, licensee, licensor,
franchisee or other business relation of the Company or any Subsidiary to cease
doing business with the Company or such Subsidiary, engage in or assist any
person or entity in engaging in any Competing Business or in any way interfere
with the relationship between any such customer, supplier, licensee or business
relation and the Company or any Subsidiary (Executive understands that any
person or entity that Executive contacted during the one year period prior to
the date of Executive’s termination of employment for the purpose of soliciting
sales from such person or entity shall be regarded as a “potential customer” of
the Company and its Subsidiaries as to whom the Company has a protectible
proprietary interest) or (iv) make or solicit or encourage others to make or
solicit directly or indirectly any defamatory statement or communication about
the Company or any of its Subsidiaries or any of their respective businesses,
products, services or activities (it being understood that such restriction
shall not prohibit truthful testimony compelled by valid legal process).
 
8.  Enforcement.
 
(a)  Executive acknowledges and agrees that the Company entered into this
Agreement in reliance on the provisions of Sections 5, 6 and 7 and the
enforcement of this Agreement is necessary to ensure the preservation,
protection and continuity of the business of the Company and its Subsidiaries
and other Confidential Information and goodwill of the Company and its
Subsidiaries to the extent and for the periods of time expressly agreed to
herein.  Executive acknowledges and agrees that he has carefully read this
Agreement and has given careful consideration to the restraints imposed upon
Executive by this Agreement, and is in full accord as to their necessity for the
reasonable and proper protection of confidential and proprietary information of
the Company and its Subsidiaries now existing or to be developed in the
future.  Executive expressly acknowledges and agrees that each and every
restraint imposed by this Agreement is reasonable with respect to subject
matter, time period and geographical area.
 
(b)  Notwithstanding any provision to the contrary herein, the Company or its
Subsidiaries may pursue, at its discretion, enforcement of Sections 5, 6 and 7
in any court of competent jurisdiction (each a “Court”).
 
(c)  Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or any other jurisdiction, but this Agreement shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.  More specifically, if any Court
determines that any of the covenants set forth in Sections 5, 6 and 7 are
overbroad or unreasonable under applicable law in duration, geographical area or
scope, the parties to this Agreement specifically agree and authorize such Court
to rewrite this Agreement to reflect the maximum duration, geographical area
and/or scope permitted under applicable law.
 


8

--------------------------------------------------------------------------------


 
(d)  Because Executive’s services are unique and because Executive has intimate
knowledge of and access to Confidential Information and Work Product, the
parties hereto agree that money damages would not be an adequate remedy for any
breach of Sections 5, 6 and 7, and any breach of the terms of Sections 5, 6 and
7 would result in irreparable injury and damage to the Company and its
Subsidiaries for which the Company and its Subsidiaries would have no adequate
remedy at law.  Therefore, in the event of a breach or threatened breach of
Sections 5, 6 and 7, the Company or its successors or assigns, in addition to
any other rights and remedies existing in their favor at law or in equity, shall
be entitled to specific performance and/or immediate injunctive or other
equitable relief from a Court in order to enforce, or prevent any violations of,
the provisions hereof (without posting a bond or other security), without having
to prove damages.  The terms of this Section 8 shall not prevent the Company or
any of its Subsidiaries from pursuing any other available remedies for any
breach or threatened breach of this Agreement, including the recovery of damages
from Executive.
 
9.  Executive’s Representations.  Executive hereby represents and warrants to
the Company that (i) the execution, delivery and performance of this Agreement
by Executive do not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Executive is a party or by which he is bound, (ii) except for Executive’s
prior employment agreement with Arby’s (which executive warrants will not be
violated by this Agreement or the performance of Executive’s duties for the
Company), Executive is not a party to or bound by any employment agreement,
noncompete agreement or confidentiality agreement with any other person or
entity and (iii) upon the execution and delivery of this Agreement by the
Company, this Agreement shall be the valid and binding obligation of Executive,
enforceable in accordance with its terms.  EXECUTIVE HEREBY ACKNOWLEDGES, AGREES
AND REPRESENTS THAT EXECUTIVE HAS CONSULTED WITH INDEPENDENT LEGAL COUNSEL
REGARDING EXECUTIVE’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE TERMS
OF THE RELEASE ATTACHED AS EXHIBIT A AND THAT EXECUTIVE FULLY UNDERSTANDS THE
TERMS AND CONDITIONS CONTAINED HEREIN AND THEREIN.
 
10.  Survival.  The last sentence of Section 3(h) and the provisions of Section
3(g) and Sections 4 through 20, inclusive, shall survive and continue in full
force in accordance with their terms notwithstanding the termination of the
Employment Period.
 
11.  Notices.  Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service with confirmation of delivery, sent by facsimile (with evidence of
transmission) or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:
 
To Executive:
 
Todd Weyhrich
700 Brookwoods Trace NE
Atlanta, Georgia 30342


 
To the Company:
 
Burlington Coat Factory Warehouse Corporation
 
1830 Route 130
 
Burlington, New Jersey 08016
 
Attention: General Counsel
 
Facsimile No.:  (609) 239-9675
 

9

--------------------------------------------------------------------------------



with copies (which shall not constitute notice) to:
 
Bain Capital Partners, LLC
 
111 Huntington Avenue
 
Boston, Massachusetts 02199
 
Attention: Jordan Hitch
 
Facsimile No.: (617) 516-2010
 
Kirkland & Ellis LLP
 
153 East 53rd Street
 
New York, NY 10022
 
Attention:                      Josh Korff, Esq.
 
Facsimile No.:  (212) 446-6460
 
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when personally
delivered, one (1) business day following delivery to the overnight courier
service, if given by facsimile, when such facsimile is transmitted to the
applicable fax number specified above and the appropriate facsimile confirmation
is received, or if so mailed, on receipt.
 
12.  Complete Agreement.  This Agreement and those other documents expressly
referred to herein embody the complete agreement and understanding among the
parties hereto and supersede and preempt any prior understandings, agreements or
representations by or among the parties hereto, written or oral, which may have
related to the subject matter hereof in any way.
 
13.  Counterparts.  This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.
 
14.  Successors and Assigns.  This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns; provided, that the services provided by Executive
under this Agreement are of a personal nature and rights and obligations of
Executive under this Agreement shall not be assignable.
 
15.  Choice of Law.  All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of New York or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of New
York.  In furtherance of the foregoing, the internal law of the State of New
York shall control the interpretation and construction of this Agreement, even
though under that jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily apply.
 
16.  Consent to Jurisdiction.  EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE OR FEDERAL COURTS LOCATED IN THE CITY AND
STATE OF NEW YORK IN THE BOROUGH OF MANHATTAN FOR THE PURPOSES OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.  EACH OF THE PARTIES HERETO
FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH IN SECTION 11 SHALL
BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING WITH RESPECT
TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS SECTION
16.  EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT
OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY IN THE STATE OR FEDERAL COURTS LOCATED IN THE CITY AND STATE OF NEW
YORK IN THE BOROUGH OF MANHATTAN AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND
UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT
 

10

--------------------------------------------------------------------------------



ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.
 
17.  Waiver of Jury Trial.  AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH
OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT AFTER HAVING THE OPPORTUNITY
TO CONSULT WITH COUNSEL, EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL
BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.
 
18.  Amendment and Waiver.  The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company (as approved by the
Board) and Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company’s right to terminate
the Employment Period for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.
 
19.  Key Man Life Insurance.  The Company may apply for and obtain and maintain
a key man life insurance policy in the name of Executive together with other
executives of the Company in an amount deemed sufficient by the Board, the
beneficiary of which shall be the Company.  Executive shall submit to physical
examinations and answer reasonable questions in connection with the application
and, if obtained, the maintenance of, as may be required, such insurance policy.
 
20.  Executive’s Cooperation.  During the Employment Period and thereafter,
Executive shall cooperate with the Company and its Subsidiaries in any internal
investigation or administrative, regulatory or judicial proceeding as reasonably
requested by the Company (including, without limitation, Executive being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to the
Company all pertinent information and turning over to the Company all relevant
documents which are or may come into Executive’s possession, all at times and on
schedules that are reasonably consistent with Executive’s other permitted
activities and commitments).  In the event the Company requires Executive’s
cooperation in accordance with this section after the termination of the
Employment Period, the Company shall reimburse Executive for all of Executive’s
reasonable costs and expenses incurred, in connection therewith, plus pay
Executive a reasonable amount per day for Executive’s time spent.
 
21.  Option Grant.  Executive shall be entitled to an option grant of 12,500
Units of the securities of Burlington Coat Factory Holdings, Inc. (“Holdings”),
each Unit consisting of nine shares of Class A Common Stock and one share of
Class L Common Stock of Holdings, as such securities may be constituted at the
time of grant or modified by Holdings from time to time.  Such grant shall be in
three tranches.  The first tranche shall consist of 4,166 Units and be
exercisable at the fair market value of the underlying securities on the date of
the grant as determined by the Board of Directors of the Company (or its
Compensation Committee); the second tranche shall consist of 4,167 Units and
shall be exercisable at $180 per Unit; and the third tranche shall consist of
4,167 Units and shall be exercisable at $270 per Unit.  Such grant shall also be
subject to the terms and conditions of the plan under which such options may be
granted and the terms and conditions of the grant award.  In addition, if
Executive shall be appointed Chief Financial Officer of the Company, at the time
of such appointment, Executive shall be entitled to an additional option grant
of 7,500 Units of the securities of Holdings and subject to the terms and
conditions of the plan under which such options may be granted terms and
conditions of the grant award including, without limitation, the exercise prices
and tranches determined by the board of Directors of Holdings.
 
*   *   *   *   *
 

11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 


 
BURLINGTON COAT FACTORY WAREHOUSE CORPORATION
By:
/s/:  Mark A. Nesci
 
Name:  Mark A. Nesci
 
Title:    President
   
EXECUTIVE:
/s/: Todd Weyhrich
 
Todd Weyhrich




12

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



 
Exhibit A

GENERAL RELEASE
 
I, _______________, in consideration of and subject to the performance by
Burlington Coat Factory Warehouse Corporation, a Delaware corporation (together
with its subsidiaries, the “Company”), of its obligations with respect to the
payment of severance pursuant to Sections 4(b)(i)(3), 4(b)(i)(4) and 4(b)(i)(5)
of the Employment Agreement, dated as of __________________ (the “Agreement”)
and this General Release (the “General Release”), do hereby release and forever
discharge as of the date hereof the Company, its subsidiaries and affiliates and
all present and former directors, officers, agents, representatives, employees,
successors and assigns of the Companies and their subsidiaries and affiliates
and the Company’s direct and indirect owners (collectively, the “Released
Parties”) to the extent provided below.
 
1.  
I understand that any payments paid to me under Sections 4(b)(i)(3), 4(b)(i)(4)
and 4(b)(i)(5) of the Agreement represent consideration for signing this General
Release and are not salary or wages to which I was already entitled. I
understand and agree that I will not receive the payments specified in Sections
4(b)(i)(3), 4(b)(i)(4) and 4(b)(i)(5) of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter or breach this General Release or Sections 5, 6 or 7 of the
Agreement.  Such payments will not be considered compensation for purposes of
any employee benefit plan, program, policy or arrangement maintained or
hereafter established by the Company or its affiliates.  I also acknowledge and
represent that I have received all salary, wages and bonuses that I am entitled
to receive (as of the date hereof) by virtue of any employment by the Company.

 
2.  
Except as provided in paragraphs 4, 12 and 13 below and except for the
provisions of the Agreement which expressly survive the termination of my
employment with the Company, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter-claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date this
General Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights law, or under any
other local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).

 
3.  
I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

 
4.  
I agree that this General Release does not waive or release any rights or claims
that I may have under the Age Discrimination in Employment Act of 1967 which
arise after the date I execute this General Release. I acknowledge and agree
that my engagement and employment by, and separation from employment with the
Company in compliance with the terms of the Agreement shall not serve as the
basis for any claim or action (including, without limitation, any claim under
the Age Discrimination in Employment Act of 1967).

 
5.  
In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating

 


--------------------------------------------------------------------------------



 to unknown and unsuspected Claims (notwithstanding any state statute that
expressly limits the effectiveness of a general release of unknown, unsuspected
and unanticipated Claims), if any, as well as those relating to any other Claims
hereinabove mentioned or implied. I acknowledge and agree that this waiver is an
essential and material term of this General Release and that without such waiver
the Company would not have agreed to make any payments pursuant to the terms of
Sections 4(b)(i)(3), 4(b)(i)(4) and 4(b)(i)(5) of the Agreement.  I further
agree that in the event I should bring a Claim seeking damages against the
Company or any other Released Party, or in the event I should seek to recover
against the Company or any other Released Party in any Claim brought by a
governmental agency on my behalf, this General Release shall serve as a complete
defense to such Claims. I further agree that I am not aware of any pending
charge or complaint of the type described in paragraph 2 as of the execution of
this General Release.
 
6.  
I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 
7.  
I agree that I will forfeit all amounts payable by the Company pursuant to
Sections 4(b)(i)(3), 4(b)(i)(4) and 4(b)(i)(5) of the Agreement if I challenge
the validity of this General Release.  I also agree that if I violate this
General Release by suing the Company or the other Released Parties, I will
return all severance payments received by me pursuant to Sections
4(b)(i)(3), 4(b)(i)(4) and 4(b)(i)(5) of the Agreement.

 
8.  
I agree that this General Release is confidential and agree not to disclose any
information regarding the terms of this General Release, except to my immediate
family and any tax, legal or other advisor I have consulted regarding the
meaning or effect hereof or as required by law, and I will instruct each of the
foregoing not to disclose the same to anyone.

 
9.  
Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the National Association of Securities Dealers, Inc. (NASD),
any other self-regulatory organization or governmental entity.

 
10.  
I agree that, as of the date hereof, I have returned to the Company any and all
property, tangible or intangible, relating to its business, which I possessed or
had control over at any time (including, but not limited to, company-provided
credit cards, building or office access cards, keys, computer equipment,
manuals, files, documents, records, software, customer data base and other data)
and that I shall not retain any copies, compilations, extracts, excerpts,
summaries or other notes of any such manuals, files, documents, records,
software, customer data base or other data other than such documents as are
generally or publicly known; provided, that such documents are not known as a
result of my breach or actions in violation of the Agreement or this General
Release.

 
11.  
Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of the
Agreement after the date hereof or any other rights or claims I may have against
the Company or any Released Party arising after the date hereof.

 
12.  
Whenever possible, each provision of this General Release shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 
13.  
As set forth in Section 10 of the Agreement, Sections 4 through 20 of the
Agreement, inclusive, survived the termination of my employment and are
incorporated herein and made part hereof.

 
BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
 

2

--------------------------------------------------------------------------------





 
(i)  
I HAVE READ IT CAREFULLY;

 
(ii)  
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963 AND THE AMERICANS WITH DISABILITIES ACT OF 1990;

 
(iii)  
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 
(iv)  
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 
(v)  
I HAVE HAD AT LEAST 21 DAYS (OR 45 DAYS, AS REQUIRED BY LAW) FROM THE DATE OF MY
RECEIPT OF THIS RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON _______________ __,
_____ TO CONSIDER IT AND THE CHANGES MADE SINCE THE _______________ __, _____
VERSION OF THIS RELEASE ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED
21-DAY (OR 45-DAY, AS APPLICABLE) PERIOD;

 
(vi)  
ANY CHANGES TO THE AGREEMENT SINCE [_______, 2007] EITHER ARE NOT MATERIAL OR
WERE MADE AT MY REQUEST.

 
(vii)  
I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED WITHOUT NOTICE OF ANY SUCH REVOCATION HAVING
BEEN RECEIVED BY THE COMPANY;

 
(viii)  
I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 
(ix)  
I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 


 
DATE:  
 
 
 



 

3

--------------------------------------------------------------------------------


